ORIGINAL                                                                             08/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0221


                                        DA 22-0221

                                                                         FILED
 PETER GRIGG,
                                                                         AUG 0 it 2022
                                                                       Bowen Greenwood
             Plaintiff and Appellant,                                Clerk of Supreme Court
                                                                        State of Montana

       v.
                                                                 ORDER
 ALISON PAUL, Executive Director, and
 MONTANA LEGAL SERVICES
 ASSOCIATION,

             Defendant and Appellee.



       Upon consideration of Appellant's motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until September 6, 2022, within
which to file his opening brief.
       No further extensions will be granted.
                         )
       DATED this      (6day of August, 2022.
                                                For the Court,




                                                             Chief Justice